UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1458


In re: KEVEN A. MORGAN,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:19-hc-02153-M)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Keven A. Morgan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keven A. Morgan petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2254 (2018) petition. ∗ He seeks an order

from this court directing the district court to decide his case and to order the Attorney

General of North Carolina to produce documents relating to a 2014 wiretapping order. The

present record does not reveal undue delay in the district court or any other reason for this

court to intervene in the proceedings. Accordingly, we deny the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITION DENIED




       ∗
        In his mandamus petition, Morgan also appears to allege that the district court has
unduly delayed in acting on his October 23, 2019, motion to dismiss and vacate his charges
and conviction. However, the district court interpreted the October 23, 2019, pleading as
a motion to amend Morgan’s § 2254 petition and granted the motion on November 26,
2019.

                                             2